FILED
                            NOT FOR PUBLICATION
                                                                              NOV 30 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MIRIAM BERENICE ROJAS                            No.   17-72012
ALVARADO,
                                                 Agency No. A203-010-803
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 19, 2020
                                Phoenix, Arizona

Before: TALLMAN, BYBEE, and BADE, Circuit Judges.

      Petitioner Miriam Berenice Rojas Alvarado (Miriam), a native and citizen of

Mexico, petitions for review of the Board of Immigration Appeals’ (BIA) decision

affirming the Immigration Judge’s (IJ) denial of her application for cancellation of

removal under 8 U.S.C. § 1229b(a). Because the parties are familiar with the facts,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
we will not recite them here. We lack jurisdiction to review the BIA’s decision

insofar as it affirms the denial of discretionary relief. 8 U.S.C. § 1252(a)(2)(B).

We retain jurisdiction, however, to decide “constitutional claims or questions of

law.” 8 U.S.C. § 1252(a)(2)(D). We deny the petition for review.

      “Where, as here, the BIA adopts the IJ’s decision while adding its own

reasons, this court reviews both decisions.” Vahora v. Holder, 641 F.3d 1038,

1042 (9th Cir. 2011). We review adverse credibility determinations for substantial

evidence. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We will

uphold the Agency’s credibility finding “unless any reasonable adjudicator would

be compelled to conclude to the contrary.” Garcia v. Holder, 749 F.3d 785, 789

(9th Cir. 2014) (quoting 8 U.S.C. § 1252(b)(4)(B)).

      Substantial evidence supports the IJ’s adverse credibility determination.

Under the REAL ID Act, which applies here, “there is no presumption that an

applicant for relief is credible, and the IJ is authorized to base an adverse

credibility determination on ‘the totality of the circumstances’ and ‘all relevant

factors.’” Ling Huang v. Holder, 744 F.3d 1149, 1152–53 (9th Cir. 2014) (quoting

8 U.S.C. § 1158(b)(1)(B)(iii)). Such factors include “demeanor, candor, or

responsiveness,” as well as inconsistencies between the petitioner’s oral statements

and other evidence of record. 8 U.S.C. § 1158(b)(1)(B)(iii). “[I]n evaluating


                                           2
inconsistencies, the relevant circumstances that an IJ should consider include the

petitioner’s explanation for a perceived inconsistency . . . and other record

evidence that sheds light on whether there is in fact an inconsistency at all.”

Shrestha, 590 F.3d at 1044 (citation omitted).

      Here, the IJ based his conclusion on a number of inconsistencies between

Miriam’s testimony at her individual hearing and other record evidence. Of note,

Miriam testified that she did not know there was marijuana in her vehicle

notwithstanding her earlier guilty plea that she “knew that hidden in the vehicle

there was a quantity of marijuana.” Far from ignoring the record evidence, then,

the IJ reasonably concluded that the inconsistency between Miriam’s guilty plea

and her testimony undermined her credibility. The record thus does not compel a

contrary conclusion with respect to the adverse credibility determination.

PETITION DENIED.




                                           3